Order, Supreme Court, Bronx County (Alan J. Saks, J.), entered November 30, 2006, which, to the extent appealed from as limited by the briefs, granted defendants’ cross motion to dismiss the complaint pursuant to CFLR 3211 (a) (1), unanimously affirmed, with costs.
The court properly dismissed the complaint wherein plaintiff claimed that it did not violate its lease with defendants based on a deficiency in its monthly rent payments. The monthly rent charged by defendants was calculated pursuant to the language of the commercial lease setting forth the formula for computing the cost of living rent increase, which was in clear and unambiguous terms (see Vermont Teddy Bear Co. v 538 Madison Realty Co., 1 NY3d 470, 475 [2004]). Concur—Mazzarelli, J.P., Marlow, Williams, Catterson and Kavanagh, JJ.